In a proceeding pursuant to CPLR article 78 to review a determination dated July 22, 1974 which found petitioner guilty of certain charges and terminated his employment, the appeal is from a judgment of the Supreme Court, Westchester County, dated September 5, 1974, which (1) granted the petition, (2) annulled said determination and (3) directed reinstatement of petitioner, with back pay. Judgment reversed, on the law, without costs, petition granted to the extent that the determination is modified by reducing the penalty to a suspension for a period of 30 days, and determination confirmed in all other respects. To the extent indicated the punishment was excessive and unfair. Under the circumstances of this case, we do not think that Matter of Pell v. Board of Educ. of Union Free School JDist. No. 1 of Towns of Scarsdale A Mamaroneck, Westchester County (34 N Y 2d 222) limits this court’s power to reduce the excessive punishment imposed. Cohalan, Acting P. J., Christ, Brennan, Munder and Shapiro, JJ., concur.